DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/22/2020 is acknowledged.

Information Disclosure Statement
The following reference was listed in the Information Disclosure Statement JP6155867B2.  The examiner brings applicant’s attention to the drawings below that were included with that reference:

    PNG
    media_image1.png
    659
    507
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    680
    530
    media_image2.png
    Greyscale

It appears that these drawings are not a part of the cited reference.  The drawings associated with JP 6155867b2 are reproduced below.  

    PNG
    media_image3.png
    860
    1908
    media_image3.png
    Greyscale


Because the application or patent associated with the first drawings illustrated above may have some bearing on this examination, applicant is requested to produce the application or patent number associated with the first set of drawings.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Pat. No. 7,303,065 to Kaufman et al., hereinafter referred to simply as, “Kaufman”.
With respect to claims 1 and 15, Kaufman discloses a conveyor for transporting articles, the conveyor comprising a substrate (see numerals 10, 14 in Fig. 4 and col. 6, line 3) for supporting articles (see numeral 20 in Fig. 5 and col. 6, line 1) during transportation (see col. 5, line 67 to col. 6, line 1), and a plurality of retaining members (see numeral 12 in Fig. 5 and col. 6, lines 6-7) located on the substrate (14) for retaining the articles on the substrate during transportation (col. 6, line 1).

With respect to claim 2, Kaufman discloses the retaining members (12) are arranged in use to at least partly enclose the articles as they rest on the substrate (see numeral 20 in Fig. 4 and substrate 14).

With respect to claim 3, Kaufman discloses the retaining members (12) are arranged in use to hold the articles under compression on the substrate (col. 6, lines 18-21).

With respect to claim 4, Kaufman discloses in which each retaining member (12) comprises a mounting portion that engages the substrate (col. 6, lines 33-40).

With respect to claim 5, Kaufman discloses the or each retaining member (12) comprises at least one containment portion arranged in use to bear against at least a part of an article being supported on the conveyor (see numeral 16 in Fig. 6 and col. 6, line 19).

With respect to claims 6 and 17, Kaufman discloses the retaining member (12) has a containment portion (16) having proximal and distal parts (see numerals 16, 17 and 19 in Fig. 1) defining a space therebetween for accommodating a part of an article (20).

With respect to claim 7, Kaufman, discloses the retaining member (12) comprises at least one slot, for receiving a displacement device, arranged in use to 

With respect to claim 8, Kaufman, wherein there is a plurality of retaining members (12) spaced apart on the substrate along its axis (see numeral 12 in Fig. 1).

With respect to claim 9, Kaufman discloses at least parts of adjacent retaining members (12) are separated by a gap that is selected to accommodate depositing apparatus for depositing articles on the substrate (see gap between retaining members 12 in Fig. 6).

With respect to claim 10, Kaufman discloses one or more of the retaining members is attached to the substrate (col. 6, lines 6-7).

With respect to claim 11, Kaufman discloses one or more of the retaining members is substantially integrally formed with the substrate, for example, by moulding. (See Fig. 10A and col. 19, lines 45-53)

With respect to claim 12, Kaufman discloses the substrate (14) comprises an endless belt or a chain (col.6, lines 3-6).

With respect to claim 16, Kaufman discloses the method comprises retaining at least one of the articles (20) on the conveyor (10, 14) by locating it at least partly 

With respect to claim 18, Kaufman discloses the method comprises retaining at least one of the articles on the conveyor using two adjacent retaining members.

    PNG
    media_image4.png
    439
    436
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,670,053 to Graf.
With respect to claim 13, Kaufman includes all the claimed language but does not disclose the conveyor comprises transportation apparatus for coil springs.
Graf teaches the conveyor (see numeral 1 in Fig. 1) comprises transportation apparatus for coil springs (see numeral 4 in Fig. 1).  It would have been obvious to one having ordinary skill in the art to combine the teachings of Graf with the disclosure of Kaufman to enable assembling and manufacturing springs during their transportation as taught Graf.

With respect to claim 14, Kaufman includes all the claimed language but does not disclose the coil spring is arranged to be retained such that coils at opposed ends of the spring are axially offset (see Fig. 1 wherein the coil springs 22 are retained in receptacles 5 and the coils are axially offset, see illustration below).

    PNG
    media_image5.png
    662
    624
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to combine the teachings of Graf with the disclosure of Kaufman to enable assembling and manufacturing springs during their transportation as taught Graf.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651